COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00190-CR


Christopher James Hensley                 §   From the 355th District Court

                                          §   of Hood County (CR12277)

v.                                        §   May 15, 2014

                                          §   Per Curiam

The State of Texas                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We reverse the trial court’s

judgment, render a judgment of misdemeanor theft, and remand this case to the

trial court for a new punishment trial.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM